22 S.W.3d 509 (1999)
Louis WINSETT, Appellant,
v.
Denita Dane EDGAR, Appellee.
No. 2-99-293-CV.
Court of Appeals of Texas, Fort Worth.
October 21, 1999.
*510 Earl R. Waddell, III, Fort Worth, for appellant.
Tim Curry, Criminal Dist. Atty., Charles Mallin, Martha Ann Kollmorgen, Fort Worth, for appellee.
PANEL D: HOLMAN, J.; CAYCE, C.J.; and DAY, J.

OPINION AND ORDER
PER CURIAM.
Louis Winsett seeks appellate review of a protective order entered against him under title 4 of the Texas Family Code. Initially, we notified appellant by letter of our concern that we lacked jurisdiction over this appeal. In his response, appellant contends this court has jurisdiction because the protective order disposes of all issues between the parties below. The record shows the parties were divorced in March 1999, and the protective order was signed more than five months later, on August 20.
Protective orders issued under title 4 are designed to prevent family violence. See TEX. FAM.CODE ANN. §§ 71.004, 81.001, 85.001 (Vernon Supp.1999). Appellate courts are split over whether this type of protective order is final for purposes of appeal. Compare James v. Hubbard, 985 S.W.2d 516, 518 (Tex.App.San Antonio 1998, no pet.) (holding that order is final and appealable because it is a permanent injunction that disposes of all parties and issues) with Normand v. Fox, 940 S.W.2d 401, 404 (Tex.App.Waco 1997, no writ) (holding that order is unappealable, interlocutory order because trial court retains jurisdiction to modify it).
Because the protective order in this case disposes of all issues and parties in the underlying proceeding, we will follow James and hold the order is final and appealable. See James, 985 S.W.2d at 518; see also State ex rel. Latty v. Owens, 907 S.W.2d 484, 485 (Tex.1995) (holding order that disposes of all parties and issues is final and appealable); North East Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex.1966) (same). Accordingly, it is ORDERED that this appeal be retained on the court's docket. The clerk's record is due no later than November 22, 1999.
The clerk of this court shall transmit a copy of this opinion and order to the trial court clerk and the attorneys of record in this appeal.